*LANE, J.
gave the opinion of the Court. This bill must be dismissed. The holder of a note may release a junior endorser,, without affecting his claim against a prior endorser. If the amount paid by Spencer was intended as a payment of the note, the case-would be different; but that is not this case. Spencer merely-bought his peace. If he made a payment, Perry would still be liable for the whole. lie would not be exonerated from liability on the note, but would have to repay Spencer whatever sum he paid to Carnea!, and stand bound to Carneal for the residue. If there be anything wrong here, it is between Spencer and Carneal, in which the complainant has no interest.
Bill dismissed.